UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America

_y- ~~ 18-cr-212 (AJN)

ORDER
Tyrone Woolaston,

Defendant.

 

 

ALISON J. NATHAN, District Judge:
The sentencing for Tyrone Woolaston is set for April 8, 2020 at 2:00 p.m.

Sentencing submissions from the Defendant are due on or before April 1, 2020. The
Government’s submission is due on or before April 6, 2020.

The Court has respectfully directed the United States Probation Department to prepare a
Presentence Investigation Report for the Defendant.

SO ORDERED.

Dated: January MM , 2020

New York, New York ft
WU

(_AALISON J. NATHAN
United States District Judge

YAN 2 2 2020"

q
pce i et nga me re a te emer

 
